Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.) Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/03/20, 05/15/20 and 02/19/20 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


2.) Response to Arguments
Applicant’s arguments, see Pages 5-8, filed 04/21/22, with respect to the 35 USC 112 rejections and the prior-art rejections of claims 1 and 11 under 35 USC 103 as being unpatentable over Zeira et al. (US Pub No.: 2016/0105598A1) and further in view of Files et al. (US Pub No.: 2018/0316835A1) have been fully considered and are persuasive.  However, no support was found in the specification for the newly amended portion of claims 1 and 11 that mentioned “conductive brackets”. In view of the Examiner’s Amendment that changed “conductive brackets” to “conductive gaskets”, claims 1-3 and 5-14 are in condition for allowance. 

3.) EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David L. D’Amato (Reg. No.: 74,497) on 05/18/22.

The application has been amended as follows: 

1. (Currently Amended) A secure video device, comprising: 
a camera for capturing video or still images; and 
a privacy module coupled to the camera and in communication with a computing device, 
wherein the computing device detects unauthorized access to the camera by an unauthorized user attempting to electronically access the camera and, in response to detection of unauthorized access, activates the privacy module to obscure the field of view of the camera to secure the camera; 
wherein the privacy module includes a polymer-dispersed liquid crystal (PDLC) module with a PDLC wafer, the PDLC wafer including a glass window layer, an optically-clear adhesive (OCA) layer, a PDLC film layer, and copper film contacts; and 
wherein the PDLC wafer is mechanically and electrically connected to a printed circuit board (PCB) of the privacy module by way of one or more conductive gaskets and springs.

11. (Currently Amended) A method for securing a video device, comprising: 
detecting at a computing system in communication with a camera and a privacy module unauthorized access to the camera by an unauthorized user attempting to electronically access the camera; and 
in response to detection of unauthorized access to the camera, activating the privacy module to obscure the field of view of the camera to secure the camera; 
wherein the privacy module includes a polymer-dispersed liquid crystal (PDLC) module with a PDLC wafer, the PDLC wafer including a glass window layer, an optically-clear adhesive (OCA) layer, a PDLC film layer, and copper film contacts; and 
wherein the PDLC wafer is mechanically and electrically connected to a printed circuit board (PCB) of the privacy module by way of one or more conductive gaskets and springs.

4.) Allowable Subject Matter
Claims 1-3 and 5-14 are allowed.

The following is an examiner’s statement of reasons for allowance: 

In regard to independent Claim 1, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitation to the claims that includes, “A secure video device, comprising: 
in response to detection of unauthorized access, activates the privacy module to obscure the field of view of the camera to secure the camera; 
wherein the privacy module includes a polymer-dispersed liquid crystal (PDLC) module with a PDLC wafer, the PDLC wafer including a glass window layer, an optically-clear adhesive (OCA) layer, a PDLC film layer, and copper film contacts; and 
wherein the PDLC wafer is mechanically and electrically connected to a printed circuit board (PCB) of the privacy module by way of one or more conductive gaskets and springs.”

Dependent Claims 2-3 and 5-10 are also allowed due to their dependence on allowed independent claim 1. 

With regard to independent Claim 11, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitation to the claims that includes, “A method for securing a video device, comprising: 
in response to detection of unauthorized access to the camera, activating the privacy module to obscure the field of view of the camera to secure the camera; 
wherein the privacy module includes a polymer-dispersed liquid crystal (PDLC) module with a PDLC wafer, the PDLC wafer including a glass window layer, an optically-clear adhesive (OCA) layer, a PDLC film layer, and copper film contacts; and 
wherein the PDLC wafer is mechanically and electrically connected to a printed circuit board (PCB) of the privacy module by way of one or more conductive gaskets and springs.”

Dependent Claims 12-14 are also allowed due to their dependence on allowed independent claim 11.

The following are the closest prior-art of record:

Zeira et al. (US Pub No.: 2016/0105598A1) disclose systems and methods for a network video camera device. Specifically, various techniques and systems are provided for embodiments of a network video camera with a blocking mechanism for privacy and control of the blocking mechanism. Embodiments of the present invention include a network video capture device. The network video capture device comprises a lens connected to a housing; a blocking mechanism, wherein the a blocking mechanism is configured to selectively block the lens from capturing video images, and wherein the blocking mechanism includes a physical body; an indication device, wherein the indication device is configured to provide visible feedback that the lens is blocked; and a circuit board having a data processor, a wireless transceiver, and a memory configured to store a customizable setting associated with the blocking mechanism.

Files et al. (US Pub No.: 2018/0316835A1) disclose a computing system that may include a computing device, a display device, and a camera. The computing device includes a processor and a memory. The display device may be (1) separate from and electronically connected to the computing device or (2) integrated into the computing device. A camera may be connected to the computing device. The camera may be (1) a standalone device or (2) integrated into the display device. The camera may include a lens, a sensor, and a light source. For example, the light source may be a light emitting diode (LED) or an organic LED (OLED). Providing power to the light source causes the light source to emit an amount of light sufficient to saturate the imaging sensor such that if the camera is hijacked by a third party, the image data from the saturated sensor is distorted and unusable.

However, none of the above references, either alone or in combination with the other prior-art of record, sufficiently teach the combination of the underlined limitations to the above claims. 




Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRITHAM DAVID PRABHAKHER whose telephone number is (571)270-1128. The examiner can normally be reached Monday to Friday 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 5712727372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Pritham David Prabhakher
Patent Examiner
Pritham.Prabhakher@uspto.gov
/PRITHAM D PRABHAKHER/Primary Examiner, Art Unit 2697